Name: 94/829/EC: Council Decision of 19 December 1994 on the conclusion of an Agreement, in the form of an Exchange of Letters concerning the amendment to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other
 Type: Decision
 Subject Matter: Europe;  European construction;  fisheries;  America;  cooperation policy
 Date Published: 1994-12-31

 Avis juridique important|31994D082994/829/EC: Council Decision of 19 December 1994 on the conclusion of an Agreement, in the form of an Exchange of Letters concerning the amendment to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other Official Journal L 351 , 31/12/1994 P. 0015 - 0015 Finnish special edition: Chapter 4 Volume 8 P. 0018 Swedish special edition: Chapter 4 Volume 8 P. 0018 COUNCIL DECISION of 19 December 1994 on the conclusion of an Agreement, in the form of an exchange of letters concerning the amendment to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (94/829/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with the first subparagraph of Article 228 (3), Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other, signed on 13 March 1984 (3), expires on 31 January 1995; Whereas according to Article 15, in the absence of termination of the Agreement by either Party, the Agreement will be extended for another period of six years; Whereas negotiations have taken place with a view to amending the Agreement to include provisions on the promotion of the establishment of joint ventures and joint enterprises in the fisheries sector between vessel owners in the Community and enterprises in Greenland; Whereas it is in the interest of the European Community to approve the Agreement in the form of an exchange of letters amending the Agreement on fisheries, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the amendment to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other, is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 19 December 1994. For the Council The President J. BORCHERT (1) OJ No C 282, 8. 10. 1994, p. 6. (2) OJ No C 341, 5. 12. 1994. (3) OJ No L 29, 1. 2. 1985, p. 9.